799 F.2d 751Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.State of North Carolina, Appelleev.Byron Carlton Cumber, Appellant.
No. 86-7090.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1986.Decide:  Aug. 29, 1986.

Before RUSSELL, HALL and PHILLIPS, Circuit Judges.
PER CURIAM.


1
(Byron Carlton Cumber, Appellant Pro Se.)

PER CURIAM:

2
A review of the record and the district court's opinion discloses that this appeal from that court's order denying the petition for removal pursuant to 28 U.S.C. Sec.  1443 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  North Carolina v. Cumber, Misc.  No. 86-30-5 (E.D.N.C., Mar. 6, 1986).


3
DISMISSED.



*
 To the extent that Cumber's petition seeks alternative relief in the form of an injunction against further state criminal proceedings, Younger v. Harris, 401 U.S. 37 (1971), clearly bars the grant of such relief